Citation Nr: 1431845	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  10-42 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraine headaches, claimed as secondary to service-connected tinnitus.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1967 to April 1970, from August 1982 to August 1983, and from May 1989 to May 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of service connection for migraine headaches is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

In April 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal seeking a TDIU rating.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met with respect to the issue seeking a TDIU rating.  38 U.S.C.A. §§ 7102, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction to consider appeals on all questions in a matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In a letter received in April 2011, the Veteran requested  withdrawal of his claim seeking a TDIU rating.  Hence, there remains no allegation of error of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to review an appeal on that issue, and the appeal must be dismissed.


ORDER

The appeal seeking a TDIU rating is dismissed.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim seeking service connection for migraine headaches.

The Veteran maintains that he has migraine headaches which are due to his service-connected tinnitus.  On November 2009 VA examination the examiner concluded that the Veteran's migraine headaches were not caused by or a result of his service-connected tinnitus, stating that tinnitus does not cause migraine headaches.  The examiner did not provide further explanation (to include identifying the likely etiology of the headache disorder).  Furthermore, the opinion did not address whether the headaches are/have been aggravated by the tinnitus.  Accordingly another medical opinion (that includes a more detailed rationale and addresses all aspects of the claim is necessary).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Inasmuch as VA treatment records are constructively of record, and records of VA treatment for the disability at issue may contain information pertinent to the matter at hand, updated pertinent VA treatment records must be secured on remand.  see Bell v. Derwinski, 2 Vet. App. 611 (1992).  
The case is REMANDED for the following:

1.  Secure for the record the complete clinical records of any (and all) VA treatment the Veteran has received for tinnitus or a headache disorder since April 2012.  

2.  Then arrange for a neurological evaluation of the Veteran to determine the likely etiology of his claimed migraine headache disorder.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary for a proper assessment should be completed.  Based on examination of the Veteran and review of his record the examiner should provide opinions that respond to the following:  

a.  What is the most likely etiology for the Veteran's claimed headache disorder?   Specifically, is it at least as likely as not (a 50% or better probability) that it was either (i) caused or (ii) aggravated by his service connected tinnitus?  (The opinion must address the concept of aggravation).

b.  If the opinion is to the effect that the headache disorder was not caused, but was aggravated by the tinnitus, please indicate the degree of disability that is due to such aggravation.  

c.  If the opinion is to the effect that the Veteran's tinnitus neither caused nor aggravated his headache disorder, please identify the etiological factor for the headache disorder that is considered more likely.

The examiner must include rationale for all opinions offered, citing to supporting factual data and/or medical literature as deemed appropriate.   

3.  Thereafter, review the record and readjudicate the claim of service connection  for migraine headaches.  If it remains denied, issue an appropriate supplemental statement of the case and afford  the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


